Citation Nr: 0007090	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
corneal scar of the right eye with defective vision, to 
include restoration of a 30 percent rating for this 
disability.  

2.  Entitlement to an increased rating for traumatic 
cephalgia, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the postoperative 
residuals of a left shoulder disability, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1979 to December 
1983.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The 
development requested by the Board in the December 1997 
remand has been substantially accomplished, and this case is 
now ready for appellate review.  


FNDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A VA eye examination conducted in September 1992 showed 
best-corrected visual acuity in the right eye to be 20/100; 
such findings were used as the basis for reducing the rating 
for residuals of the corneal scar in the right eye from 30 
percent to 10 percent.

3.  The examination resulting in the reduction of the 30 
percent rating for the residuals of the corneal scar in the 
right eye was as thorough as the one that resulted in the 
assignment of the 30 percent rating; these findings 
represented material improvement in the veteran's right eye 
disability. 

4.  Best-corrected visual acuity in the right eye was shown 
to 20/40 upon the most recent VA eye examination.  

5.  Traumatic cephalgia is manifested by complaints of 
constant daily headache; no neurologic deficits associated 
with this condition are shown, nor is this condition shown to 
have resulted in multi-infarct dementia. 

6.  The veteran is right handed. 

7.  Range of motion in the left (minor) shoulder was shown 
upon most recent examination to 54 degrees of abduction 63 
degrees of flexion, and 30 degrees of external rotation; the 
veteran complains of frequent dislocations of the left 
shoulder.   

8.  No ankylosis is shown in the left shoulder, nor is there 
fibrous union of the humerus. 

9.  There are no extraordinary factors associated with 
service residuals of a corneal scar of the right eye, 
traumatic cephalgia, or a right shoulder disability 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
   

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for 
residuals of a scar of the right cornea with defective vision 
are not met; the criteria for a rating in excess of 10 
percent for this disability are also not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105, 3.321, 
3.344, Part 4, 4.84a, Diagnostic Codes (DC) 6061-6079 (1999). 

2.  The criteria for a rating in excess of 10 percent for 
traumatic cephalgia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, 4.130 
DC 8045, 9304 (1999). 

3.  The criteria for a rating in excess of 20 percent for the 
postoperative residuals of a left shoulder disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5200-5203 
(1999). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds the claims on appeal to be 
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a) 
(West 1991). 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claims on appeal has been 
obtained.  In this regard, the RO has substantially 
accomplished the development requested by the Board in its 
December 1997 remand, as the evidence of record includes 
documentation that attempts were made to obtain additional 
pertinent treatment records, that the March 1994 rating 
decision was mailed to the veteran's Mississippi address, and 
that the veteran was afforded the requested VA examination of 
the left shoulder.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


I.  Right Eye

The relevant VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (1999). Furthermore, 
the regulations provide that the veteran is to be notified of 
the contemplated action (reduction or discontinuance) and 
given detailed reasons therefore, and is to be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h) (1999).

In the instant case, the Board finds that the RO provided the 
veteran with appropriate notice of the proposed reduction of 
the rating for the corneal scar of the right eye with 
defective vision.  Specifically, the RO issued a rating 
decision in December 1992 proposing the reduction in the 30 
percent evaluation for this disability to 10 percent, and he 
was notified of the proposed action by letter dated January 
20, 1993.  This notification included informing the veteran 
of his right to submit additional evidence and attend a 
hearing.  

The action above followed a September 1992 VA eye examination 
which indicated best-corrected visual acuity in the right eye 
was 20/100.  The 30 percent rating had been assigned 
effective from July 25, 1986, and was said by rating acting 
dated in April 1987 to have been based on a July 1986 report 
from a VA eye examination that showed vision in the right eye 
to have been 15/400.  Another VA eye examination conducted in 
October 1993 showed best-corrected vision in the right eye to 
20/70.  After the veteran failed to report to a hearing 
scheduled in July 1994, the proposed 10 percent reduction was 
formally implemented in an August 1994 rating decision, made 
effective November 1, 1994.  It is the finding of the Board 
that the action described above reflects compliance with the 
procedural requirements of 38 C.F.R. § 3.105.

Turning next to the issue of the decision to reduce the 
veteran's evaluation itself, the Board notes that under 38 
C.F.R. § 3.344, if a rating has been in effect for 5 years or 
more, there must be material improvement in the disability 
before there is any rating reduction.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disability ratings which, as in the case, were continued for 
5 years or more, the issue is whether material improvement in 
a veteran's disability was demonstrated in order to warrant a 
reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).  However, those provisions do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating. 38 C.F.R. § 3.344(c) (1999).

The Board stresses that the applicable analysis is based on a 
rating reduction, rather than an increased rating.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  It must 
thus be determined whether the examination which formed the 
basis of the reduction in the rating for the right eye 
disability to 10 percent was as full and complete as the 
examination which formed the basis for the grant of the 30 
percent rating for this disability.  As indicated above, the 
assignment of the 30 percent rating was based on a July 1986 
VA eye examination, and the assignment of the 10 percent 
rating was based on a reports from a September 1992 VA eye 
examination.  The clinical findings contained in the reports 
from these examinations are in large part identical, with the 
only difference being the improved visual acuity shown in 
September 1992.  Thus, as there is otherwise no other 
evidence to indicate that the September 1992 eye examination 
was less thorough than that of July 1986, the Board concludes 
that the decreased rating was based on an examination that 
was as full and complete as the examination which formed the 
basis for the 30 percent rating.  

Further evidence of stable improvement in the veteran's right 
eye is represented by findings of best corrected visual 
acuity of 20/70 upon VA examination in October 1993 and 20/40 
upon VA examination in July 1999.  Moreover, the visual 
fields were shown to be full in July 1999.  While the Board 
has considered other "positive" evidence reflecting less 
acuity in the right eye, see eg. best-corrected acuity of 
20/200 upon VA examination July 1998, the Board finds the 
following comments by the VA examiner who conducted the July 
1999 VA eye examination to be of particular probative value: 

[The veteran] demonstrates a great 
variation in his visual acuity in the 
right eye.  At one time during the 
examination the examiner was able to get 
him to see 20/40 by this eye but most of 
the time he stuck with the 20/400 visual 
acuity measurement . . . The near visual 
acuity in the left eye is also 
inconsistent . . . This does not normally 
occur in organic disease processes.  
(Emphasis added).  The examination of his 
right eye, including the regular mires on 
the keratometer and the normal discs and 
good fovial reflex lead this examiner to 
indicate that the patient's visual acuity 
is closer to the 20/40 that I obtained on 
one occasion than the 20/400 which the 
patient states.  (Emphasis added).


Moreover, this examiner stated that "the 20/40 visual acuity 
may be a reasonable visual acuity for [the veteran] but I do 
not think that 20/400 is reasonable in light of this 
examination."  Finally, while noting that astigmatism 
demonstrated upon this examination was consistent with the 
service connected injury, the examiner stated, "the regular 
corneal mires on the keratometer readings would lead me to 
believe his vision might be even better still."  

Clearly, the opinion above supports a finding that, at worst, 
visual acuity in the right eye does not approximate 20/200 as 
required for a 20 percent rating under the circumstances of 
this case.  See 38 C.F.R. § 4.84a, DC 6061-6079.  It is noted 
in this regard that visual acuity in the non-service 
connected left eye is considered to be normal for rating 
purposes, and that visual acuity in the right eye would have 
thus have to be 10/200 in order to warrant restoration of the 
30 percent rating.  See 38 C.F.R. § 4.84, DC 6077.  In making 
this determination, the Board has considered the contention 
advanced by the veteran's representative that it was "odd" 
to rate the right eye based on the conclusion of the most 
recent VA examiner rather than a finding of best corrected 
visual acuity of 20/400.  However, the veteran's 
representative has presented no medical evidence to support 
this assertion.  Thus, when weighed against the July 1999 
opinion of the VA examiner, which is supported by reference 
to specific clinical findings, the Board finds the assertions 
of the veteran's representative to have little probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Furthermore, the findings and opinions contained in the 
report from the July 1999 VA eye examination raise questions 
as to the credibility of some of the diminished visual acuity 
readings of record.  Therefore, as it is the duty of the 
Board to assess the credibility of the evidence of record, 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992), the Board 
cannot help but note that absent medical or other objective 
evidence which would support a conclusion that acuity in the 
right eye is as diminished as contended by the veteran's 
representative, the Board is persuaded that the medical 
opinions contained in the July 1999 VA examination reports, 
which not controverted by an other competent medical 
evidence, represent highly probative "negative" evidence. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right eye disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the July 1999 external examination was unremarkable, 
with the lenses being shown to be normal; the conjunctiva to 
not be injected; the anterior chambers to be deep and clear; 
and the pupillary reactions and extraocular functioning shown 
to be normal.   

Accordingly, as the Board finds the "negative" evidence to 
outweigh the "positive" evidence of record, the Board 
concludes that the reduction in the rating for the scar of 
the right cornea with defective vision was proper and that a 
rating for this disability in excess of 10 percent cannot be 
assigned.   Gilbert, 1 Vet. App. at 49.    

II Traumatic Cephalgia

The RO has rated the service-connected residuals of traumatic 
cephalgia under DC 8045 (Brain disease due to trauma).  Under 
DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).

Purely subjective complaints of brain disease due to trauma 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

The most recent pertinent clinical evidence of record, which 
is the most probative evidence to consider in determining the 
proper rating to be assigned for a service-connected 
disability, Francisco v. Brown, 7 Vet. App. 55 (1994), is 
contained in the reports from VA examinations conducted in 
July 1998 and July 1999.  At the time of these examinations, 
the veteran complained about almost constant daily headaches.  
Significantly, no neurologic deficits were attributed to the 
service-connected traumatic cephalgia by either examination, 
and the veteran's headaches were said in July 1999 to 
possibly be related to the veteran's use of alcohol and drugs 
and to not likely be related to the in service-head injury.  
Neither examination attributed multi-infarct dementia to 
service-connected disability.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 10 
percent is not warranted.  As no neurological deficits have 
been attributed to the traumatic cephalgia, the disability is 
to be rated based on subjective complaints such as headaches.  
Even assuming that the veteran's headaches are related to the 
service-connected disability, there is no evidence that the 
veteran has multi-infarct dementia as a result of the 
traumatic cephalgia.  As such, a rating in excess of 10 
percent is not assignable under DC 8045.  

In making the above determination, the Board has considered 
the contentions of the veteran's representative, as well as 
the pertinent clinical history as required by Schafrath.  The 
10 percent rating for traumatic cephalgia has been confirmed 
and continued, including by a December 1987 Board decision, 
since 1984.  While the record reflects several 
hospitalizations for substance abuse and schizophrenia, these 
hospitalizations have not been attributed to service-connected 
disability.  In short therefore, as the provisions of DC 8045 
are controlling, a rating in excess of 10 percent cannot be 
assigned.  There is also no evidence that service-connected 
disability associated with traumatic cephalgia incudes such 
unusual disability as to warrant an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Again, it is 
emphasized that it has not been shown that the psychiatric 
hospitalizations were the result of service-connected 
disability.  

In short, as the "negative" recent clinical evidence 
outweighs  the "positive" evidence of record, the claim for 
a rating in excess of 10 percent for traumatic cephalgia must 
be denied.  Gilbert, 1 Vet. App. at 49.

III.  Left Shoulder

Under DC 5200 (minor arm), a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 40 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5200.

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion of the arm at shoulder 
level, or midway between the side and shoulder level. A 30 
percent evaluation is in order with limitation of the arm to 
25 degrees from the side under this code.  38 C.F.R. § 4.71a, 
DC 5201.  Under DC 5202 (minor arm), a 20 percent evaluation 
is warranted for malunion of the humerus with moderate or 
marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus.  38 
C.F.R. § 4.71a, DC 5202.  A 20 percent evaluation is 
warranted under DC 5203 (minor arm), the highest available 
under this code, for dislocation of the clavicle or scapula 
or nonunion of the clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a, DC 5203. 

The pertinent in-service clinical history and post-service 
history until the time of the December 1987 Board decision 
which denied the veteran's claim for a rating in excess of 20 
percent was well-documented in that decision and will not be 
repeated.  In sum, the veteran underwent multiple in-service 
surgeries for his left shoulder, and reported having frequent 
dislocations thereafter.  A 20 percent rating for residuals 
of these surgeries was assigned by a September 1984 rating 
decision, and this rating has been confirmed and continued 
until the present time.  VA examination reports of record 
reflect that the veteran is right handed.  

The most recent clinical description of the condition in the 
left shoulder is contained in reports from a February 1998 VA 
examination.  As requested by the Board in its December 1997 
remand, the physician who conducted this examination 
discussed the degree of functional loss in the left shoulder 
caused by pain.  In this regard, the physician stated that 
due to fear of dislocation, motion in the left shoulder was 
"markedly" restricted.  Abduction of the left shoulder was 
not possible beyond 54 degrees, flexion of the left shoulder 
was to 63 degrees and external rotation was to 30 degrees.  
As the veteran abducted his left arm, the examiner could feel 
his humeral head sublux or impinge against the anterior 
aspect of the glenoid rim preventing further movement.  
Sensation and circulation in the left arm were normal, as was 
motion of the left arm below the shoulder.  No atrophy was 
demonstrated in the shoulder girdle musculature.  X-rays of 
the left shoulder showed a defect at the posterior aspect of 
the humeral head, impingement from prior dislocations, and a 
defect in the humeral neck.  Traumatic spurring was also 
demonstrated.  The diagnosis included traumatic arthritis of 
the left shoulder, and the examiner indicated that the 
veteran's ability to use the left upper extremity for 
employment was "markedly impaired."  Employment involving 
lifting above the waist level was said by the examiner to not 
be possible.  

While the record contains additional "positive" evidence 
with regard to the impact upon employment of the veteran's 
left shoulder disability, see eg. September 1992 VA Joints 
Examination report, application of the Ratings Schedule to 
the most recent clinical evidence highlighted above does not 
warrant increased compensation.  Pain clearly affects the 
ability of the veteran's to move his left arm, and the Board 
has considered the provisions of 38 C.F.R. §§ 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as the veteran was shown upon 
the most recent VA examination to be able to abduct the left 
arm well beyond 25 degrees to 54 degrees, a 30 percent rating 
cannot be assigned under DC 5201.  Thus, as arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, the diagnosis of traumatic arthritis by itself does 
not warrant increased compensation 38 C. F.R. § 4.71a, DC 
5003, 5010.  Also, with regard to the contention that a 
separate rating should be assigned for limitation of motion, 
the rating currently assigned under DC 5202 contemplates 
limitation of motion, as a 20 percent rating encompasses 
"guarding" of arm movement.  The recurrent dislocations are 
also reflected by the 20 percent rating under DC 5202.  

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's left (minor) 
shoulder disability do not warrant more than a 20 percent 
evaluation under DC 5200, 5201, 5202, or 5203.  Specifically, 
there is no evidence that the veteran has ankylosis of the 
scapulohumeral articulation of the humerus or fibrous union 
of the humerus; therefore, neither DC 5200 nor DC 5202 
provide for increased compensation.  Furthermore, the highest 
assignable rating for the minor shoulder under DC 5203 is 20 
percent.  Therefore, the Board can find no basis under DCs 
5200, 5201, 5202, or 5203 to grant a higher than 20 percent 
evaluation based on ankylosis, limitation of motion, 
impairment of the humerus, or impairment of the clavicle or 
scapula.  Accordingly, in view of the above, the Board 
concludes that the weight of the "negative" evidence 
exceeds that of the "positive," and that a rating in excess 
of 20 percent for the service-connected left shoulder 
disability cannot be assigned.    

Finally, as the most recent clinical evidence demonstrated no 
atrophy, loss of sensation or any other "unusual" 
disability in the left shoulder, the Board concludes that an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for a corneal 
scar of the right eye with defective vision is denied.  

Entitlement to restoration of a 30 percent rating for a 
corneal scar of the right eye with defective vision is 
denied.  

Entitlement to a rating in excess of 10 percent for traumatic 
cephalgia is denied. 

Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of a left shoulder disability is 
denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

